Citation Nr: 0740269	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-11 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


1. Entitlement to a rating in excess of 10 percent for status 
post-anterior cruciate ligament (ACL) reconstruction, left 
knee.

2. Entitlement to an effective date prior to December 10, 
2003, for the grant of a 10 percent disability rating for 
status post-ACL reconstruction, left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1995 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

Subsequent to certification of the appeal to the Board, the 
veteran submitted additional evidence consisting of VA 
treatment records, dated from May 2006 to September 2006.  
See 38 C.F.R. § 20.1304 (2007).  The Board notes that the 
veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The only VA examination associated with the veteran's 
increased rating claim is dated in July 2004.  Since that 
time, the veteran has received outpatient treatment at the VA 
facility in Detroit, Michigan.  Records of this treatment 
indicate that the veteran complained of chronic knee pain 
that is getting worse.  Thus, the Board determines that a 
remand is required to afford the veteran a contemporaneous 
examination to assess the current nature and severity of his 
left knee disability.  

With regard to his effective date claim, the VCAA and its 
interpreting case law are applicable.  Specifically, the 
Court of Appeals for Veterans Claims (Court) held in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  In this 
case, the Board observes that the veteran was advised of the 
evidence necessary to substantiate an effective date in a 
March 2006 letter, after the initial adverse decision in 
October 2004 and the last adjudication by the RO in the May 
2005 supplemental statement of the case.  Therefore, the 
Board finds that the untimeliness of the notice on this issue 
is prejudicial to the veteran in that he had no meaningful 
opportunity to respond to the notice regarding effective date 
claims prior to the appeal reaching the Board.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  However, as complete notice has been sent to the 
veteran, and he may, in response to this remand, submit 
additional evidence, the Board remands the effective date 
claim only for the issuance of a supplemental statement of 
the case.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination to assess the current 
nature and severity of his service- 
connected left knee disability.  The 
claims file should be made available to 
the examiner for review, and such 
review should be noted in the 
examination report.  In the report, the 
examiner should also address any 
additional functional limitations due 
to pain, weakness, fatigability, and 
lack of endurance.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

2.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating and effective date 
claims should be readjudicated, to 
include all evidence received since the 
May 2005 supplemental statement of the 
case.  The veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



